Judgment unanimously modified on the law and as modified affirmed with costs to claimants, in accordance with the following memorandum: We agree with the court’s determination of the value of the property taken before consideration of its tax-exempt status.
We modify the judgment, however, by increasing the award *937by $4,443, representing the increased value of the land by reason of its tax-exempt status (see, Bach v State of New York, 144 AD2d 936). We arrive at this amount by using the method of calculation used by claimants’ appraiser, who supplied the only evidence of the value of the tax exemption. The combined tax rate per thousand of $163.168, multiplied by the equalization rate of 14.72%, multiplied by $11,100, the market value of the property taken, divided by a capitalization rate of 6%, equals $4,443. (Appeal from judgment of Court of Claims, NeMoyer, J. — appropriation.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.